Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

RECONFIGURABLE CONNECTOR ASSEMBLY HAVING REMOVABLY ASSEMBLED INTERCHANGEABLE FRONT HOUSING PORTIONS

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “different removably assembled interchangeable front housing portions”, “plurality of available different front housing portions”  must be shown or the features cancelled from the affected claims.
See MPEP § 608.02(d)
Although the corresponding contact (70) of a mating connector (71) are schematically shown, they do not even remotely facilitate ready understanding of the invention.  Therefore, the “contact of a mating connector”,  “different mating connectors”, “particular mating connector” must be shown or the features cancelled from the affected claims.
“Any structural detail that is of sufficient importance to be described should be shown in the drawing.”   (Ex parte Good, 1911 C.D. 43, 164 O.G. 739 (Comm’r Pat. 1911).
DECISIONS OF THE COMMISSIONER OF PATENTS.
Ex PARTE GOOD.
Decided March 7, 1911.
164 O.G., 739.
DRAWINGS-SHOULD CLEARLY DISCLOSE INVENTION.
“The question is not whether one skilled in the art can decipher the invention, but whether the drawing is so clearly and artistically executed as to facilitate a ready understanding of the invention both at the time of examination and in searches afterward in which reference to the patent must be made.”

37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
Claim 1, line 16 contains a typographical error “frond” should be –front-.

Claim Rejections - 35 USC § 102 - § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Kyofuji (JP 286 3766) aka              JP 7-176341 IDS filed 09/22/2021.

With respect to Claim 9; Kyofuji discloses a connector 1, 4 configured to mate with different mating connectors 20 by virtue of having different removably assembled interchangeable front housing portions 4, the connector comprising: a rear housing portion 1 comprising a plurality of rear contacts 6, 7, such that when the connector 1, 4 is to mate with a particular mating connector 20, a particular front housing portion 4 of the connector corresponding to the particular mating connector 20 is selected from a plurality 4 [assuming more than one (4) exists in the world], 35and removably assembled to the rear housing portion 1, so that a plurality of front contacts 12 of the particular front housing portion make solderless physical and electrical contact with the plurality of rear contacts 6, 7 of the rear housing portion 1, the plurality of front contacts 12 of the front housing portion 4 adapted to mate with corresponding contacts of the particular mating connector 20.  

With respect to Claim 10; Kyofuji the plurality of rear contacts 6, 7 comprises a plurality of upper and lower rear contacts [Fig. 5 – 6 on both surfaces of 8], the plurality of front contacts 12 comprises a plurality of upper and lower front contacts [Fig. 5], when the particular front 5housing portion 4 is removably assembled to the rear housing portion 1, the upper front contacts deflect [by virtue of 10, 11] upwardly and make solderless physical and electrical contact with the upper rear contacts, and the lower front contacts [Fig. 6] deflect and make solderless physical and electrical contact with the lower rear contacts, the deflection of the upper and lower front contacts generating deflection force ensuring electrical connection between the front and rear contacts.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objections discussed above.  

Regarding claim 1;  allowability resides at least in part with the prior art not showing or fairly teaching a connector assembly comprising at least one cable having a plurality of conductors terminated on rear pads of a circuit board, a unitary rear housing overmolded around and tightly enclosing the rear pads and terminated conductors, the rear housing further comprises a chamber extending rearward from an open front end; and 
a unitary front housing having a thinner front portion defining a central slot that extends through a thicker rear portion of the front housing, a plurality of contacts disposed on the top and bottom surfaces of the central slot; such that,


ALL the remaining limitations within claim 1.

Regarding claim 6;  allowability resides at least in part with the prior art not showing or fairly teaching a connector assembly configured to mate with different mating connectors by virtue of having different removably assembled interchangeable front housing portions; the connector assembly comprising a rear housing portion containing a cable terminated on the conductive pads of a circuit board; and a front housing portion removable assembled to the rear housing portion in which a latch on either the housing portions engages an engagement member on the other housing portion in conjunction with ALL the remaining limitations within claim 6.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833